Case 1:21-cv-00057-JAW Document1 Filed 02/18/21 Page1lof7 PagelD#:1

The Administrative Office of the U.S. Courts has created a number of forms

available to pro se litigants. They can be found at http://www.uscourts.gov/forms/pro-
se-forms

About These Forms

1. In General. This and the other pleading forms available from the www.uscourts. gov
website illustrate some types of information that are useful to have in complaints and
some other pleadings. The forms do not try to cover every type of case. They are limited
to types of cases often filed in federal courts by those who represent themselves or who
may not have much experience in federal courts.

2. Not Legal Advice. No form provides legal advice. No form substitutes for having or
consulting a lawyer. If you are not a lawyer and are suing or have been sued, it is best to
have or consult a lawyer if possible.

3. No Guarantee. Following a form does not guarantee that any pleading is legally or
factually correct or sufficient.

4. Variations Possible. A form may call for more or less information than a particular
court requires. The fact that a form asks for certain information does not mean that every
court or a particular court requires it. And if the form does not ask for certain
information, a particular court might still require it. Consult the rules and caselaw that
govern in the court where you are filing the pleading.

5. Examples Only. The forms do not try to address or cover all the different types of
claims or defenses, or how specific facts might affect a particular claim or defense. Some
of the forms, such as the form for a generic complaint, apply to different types of cases.
Others apply only to specific types of cases. Be careful to use the form that fits your case
and the type of pleading you want to file. Be careful to change the information the form
asks for to fit the facts and circumstances of your case.

6. No Guidance on Timing or Parties. The forms do not give any guidance on when
certain kinds of pleadings or claims or defenses have to be raised, or who has to be sued.
Some pleadings, claims, or defenses have to be raised at a certain point in the case or
within a certain period of time. And there are limits on who can be named asa party ina
case and when they have to be added. Lawyers and people representing themselves must
know the Federal Rules of Civil Procedure and the caselaw setting out these and other
requirements. The current Federal Rules of Civil Procedure are available, for free, at
www.uscourts. gov.

7. Privacy Requirements. Federal Rule of Civil Procedure 5.2 addresses the privacy and
security concerns over public access to electronic court files. Under this rule, papers filed
with the court should not contain anyone’s full social-security number or full birth date;
the name of a person known to be a minor; or a complete financial-account number. A
filing may include only the last four digits ofa social-security number and taxpayer
identification number; the year of someone’s birth; a minor’s initials; and the last four
digits of a financial-account number.

23
Case 1:21-cv-00057-JAW Document1 Filed 02/18/21 Page2of7 PagelD#: 2

Appendix A: Sample Complaint and Civil Cover Sheet

IN THE UNITED STATES DISTRICT COURT = .5. 5iSTRICT COUN!

FOR THE DISTRICT OF

DISTRICT OF MAINE
PORTLAND

(Write the District and Division, if any, of RECEIVED & FILED
the court in which the complaint is filed.) my FEB 18 P 212

 

| Aemcpan Sofeen lag

 

(Write the full name of each plaintiff who is filing

this complaint. If the names of all the plaintiffs
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names.)

-against-

USPS

 

(Write the full name of each defendant who is
being sued. If the names of all the defendants
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names.)

 

 

24

 

Complaint for a CiviPeRY CLERK

Case No.
(to be filled in by the Clerk's Office)

 

Jury Trial: &fYes ONo
(check one)
Case 1:21-cv-00057-JAW Document1 Filed 02/18/21 Page 3o0f7 PagelD#: 3

I. The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach

additional pages if needed.

San lee

 

Name eon
Street Address )2 1é eT 322.

 

 

 

v
City and County ’
State and Zip Code MWe CAPBS’
Telephone Number -Wend—
E-mail Address a ne

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint,
whether the defendant is an individual, a government agency, an organization, or
a corporation. For an individual defendant, include the person’s job or title (if

known). Attach additional pages if needed.

Defendant No. 1

Name l } S PS

 

 

 

Job or Title

(if known)

Street Address 4Oo V/ead$erwn Ave

City and County put-

State and Zip Code C4IZB0
S222

Telephone Number S00 4
E-mail Address ,.

 

 

1

(if known)

Defendant No. 2

Name

 

Job or Title

 

(if known)
Street Address

 

City and County
State and Zip Code

 

 

Telephone Number

 

25
Case 1:21-cv-00057-JAW Document1 Filed 02/18/21 Page4of7 PagelD#: 4

II.

E-mail Address
(if known)

 

Defendant No. 3

Name

Job or Title
(if known)

Street Address
City and County
State and Zip Code

 

 

Telephone Number

E-mail Address
(if known)

 

Defendant No. 4

Name

Job or Title
Gf known)

Street Address
City and County
State and Zip Code

 

 

 

Telephone Number

E-mail Address
(if known)

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two
types of cases can be heard in federal court: cases involving a federal question and cases
involving diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising
under the United States Constitution or federal laws or treaties is a federal question case.
Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of another
State or nation and the amount at stake is more than $75,000 is a diversity of citizenship
case. Ina diversity of citizenship case, no defendant may bea citizen of the same State
as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)

a Federal question O Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
26
Case 1:21-cv-00057-JAW Document1 Filed 02/18/21 Page5of7 PagelD#:5

A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the aS
States Constitution that are at issue in this case, 4 ¢. LOCH, A- 4,

Cova fo oy Ag pf! 7 9 : Peak ~ Y
/

Z
LAR Atbheh

if & ral “7 / fn y f AAs f yh
fp i : a a so te oe os
x fr panties 4 pertey, AEH WH. py bupjAs¥ 1 omy

B. If the Basis for Jurisdiction Is Diversity of Citizenship
l. The Plaintiff{s)

a. If the plaintiff is an individual

The plaintiff, (name) Acorga Shanley , is a citizen of

the State of (name)_Y_yn4e_

b. If the plaintiff is a corporation

The plaintiff, (name) , is incorporated
under the laws of the State of (name) ;
and has its principal place of business in the State of (name)

 

 

Cf more than one plaintiff is named in the complaint, attach an additional
page providing the same information for each additional plaintiff)

2. The Defendant(s)

 

a. If the defendant is an individual
The defendant, (name) , 1s a citizen of
the State of (name) . Orisa citizen of

 

(foreign nation)

 

b. If the defendant is a corporation

The defendant, fname) [) S$ PS , is

ncorporated under the laws of the State of (name)
m4 , and has its principal plac 2)
buginess in the State of (name) . Ori

incorporated under the laws of (foreign nation
, and has its principal place of

  
 

 

business in (name)

(If more than one defendant is named in the complaint, attach an

27
Case 1:21-cv-00057-JAW Document1 Filed 02/18/21 Pageéof7 PagelD#: 6

Ill.

additional page providing the same information for each additional
defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant
owes or the amount at stake—is more than $75,000, not counting interest
and costs of court, because (explain):

£0,

NE:

7 UV

 

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as
briefly as possible the facts showing that each plaintiff is entitled to the damages or other
relief sought. State how each defendant was involved and what each defendant did that
caused the plaintiff harm or violated the plaintiff's rights, including the dates and places
of that involvement or conduct. If more than one claim is asserted, number each claim
and write a short and plain statement of each claim in a separate paragraph. Attach

additional pages if needed. En or abet 2.15 J 2142r P.O, Fad 13 \dqco
ASK

SKeiall 2-3 eHepp cinnocl,

    

 

 

re 4 AMAR ae AGTINC Se
Ta
Wiks Mio tNe- qr en, & Want mo!
he Ag rngr BPO wrt ; J i

 
 
  

oF Pe Mareen Ae eee re SOT foe Cree

Lie Veotane (0 fag eX Umar. urho 106 % (quod re, Hea S

Relish way y p- That “2 awm a ehanrr
ens tore ltl No : Na reapaes whe tanned w prifert Mithed mtyndan

actual or punitive money damages. h Gveubod 7 40 feaftern
conducd PO Lypmens,park,p Le indeve upirax euttide, visit mg ME.
¢ hake Sh one , ole A RAAL f A PT AA <4 ° (i i

( ; 5
KE Lad LAA AAS POE, SAAC TP NE AURA leee / ALerey A/a 4

 

e briefly and precisely what damages or other relief the plaintiff asks the court to we,
order. Do not make legal arguments. Include any basis for claiming thatthe wrongs geQen . “
alleged are continuing at the present time. Include the amounts of any actual damages
claimed for the acts alleged and the basis for these amounts. Include any punitive or
exemplary damages claimed, the amounts, and the reasons you claim you are entitled to Yo

dA Se

yutel,
4 A

 

 

28
Case 1:21-cv-00057-JAW Document1 Filed 02/18/21 Page 7of7 PagelD#: 7

V.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-
related papers may be served. I understand that my failure to keep a current
address on file with the Clerk’s Office may result in the dismissai of my case.

Date ofsigning: 2] _, 20_»|

Signature of Plaintiff __
Printed Name of Plaintiff Heoxe SHaaley
B. For Attorneys

Date of signing: » 20

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm

 

Address

 

Telephone Number
E-mail Address

29
